        Case 1:19-cr-00846-KPF Document 109 Filed 08/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


                  -v.-

VAN WHITMORE; RONALD NIXON;
BARRY WILLIAMS; RODNEY                                19 Cr. 846 (KPF)
ROBINSON; KAPRIE LAMBERT; IAN
HAYLOCK; SHAROD BELL; MALIK                        SCHEDULING ORDER
HAWKINS; ABDOUL HANNE; MALIK
BREEDLOVE; and ANTHONY
McDADE,


                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      There is currently a status conference scheduled for September 9, 2020,

at 3:00 p.m. In order to better accommodate the many Defendants in this

action, the Court hereby ADJOURNS that conference to September 9, 2020, at

9:00 a.m. The conference will take place on a remote basis, and instructions

for dialing into the conference are as follows: At 9:00 a.m. the parties will dial

(888) 363-4749 and enter access code 5123533. Please note that the

conference will not be available prior to 9:00 a.m.

      SO ORDERED.

Dated: August 27, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
